Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                Nos. 04-15-00493-CR & 04-15-00494-CR

                                          La Quint SULLIVAN,
                                                Appellant

                                                  v.
                                               The State
                                          The STATE of Texas,
                                                Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                            Trial Court Nos. 2015CR7177 & 2015CR2233
                               Honorable Steve Hilbig, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 21, 2015

DISMISSED FOR WANT OF JURISDICTION

           The trial court’s certification states that “this criminal case is a plea-bargain case, and the

defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure

provides that an appeal “must be dismissed if a certification that shows the defendant has the right

of appeal has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d). The

clerk’s record contains a written plea bargain, and the punishment assessed did not exceed the

punishment recommended by the prosecutor and agreed to by the defendant; therefore, the clerk’s

record supports the trial court’s certification that defendant has no right of appeal. See TEX. R.
                                                                      04-15-00493-CR & 04-15-00494-CR


APP. P. 25.2(a)(2). In addition, appellant’s counsel has filed a letter in which he states that he has

reviewed the clerk’s record and can find no right of appeal for Appellant; counsel concedes that

the trial court’s certification stating the defendant has no right of appeal is correct. In light of the

record presented, we agree with appellant’s counsel that the defendant has no right of appeal;

therefore, Rule 25.2(d) requires this court to dismiss the appeals. TEX. R. APP. P. 25.2(d).

Accordingly, the appeals are dismissed for want of jurisdiction. See TEX. R. APP. P. 25.2(d).


                                                   PER CURIAM

DO NOT PUBLISH




                                                  -2-